Citation Nr: 0609230	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for impotency secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 decision by the RO 
which, in part, denied service connection for impotency 
secondary to service-connected PTSD.  In January 2006, a 
hearing was held at the RO before the undersigned acting 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he had problems with 
erectile dysfunction for several years and now has impotency 
which he believes is related to his service-connected PTSD.  
In January 2006, he testified that a doctor told him that his 
impotency may be related to his PTSD and referred him to 
other doctors for an opinion and treatment.  It is not clear 
from his testimony whether the doctor that related his 
erectile dysfunction to his PTSD was a private or VA 
physician.  Therefore, this should be clarified on remand, 
and the veteran should be given an opportunity to obtain and 
submit a statement from that physician.  

The evidence of record shows that the veteran was found to 
have a slightly enlarged prostate by VA in February 2001.  
Although a subsequent report in November 2004 indicated that 
a sigmoidoscopy in 2001 was normal, the evidentiary record 
does not contain any records confirming this.  A private 
medical report in May 2002 indicated that he was having 
problems with erectile dysfunction since 2001, but had not 
received any treatment.  The November 2004 VA progress note 
also indicated that the veteran was scheduled for 
testosterone level tests the following month.  However, the 
evidentiary record does not include any test results or 
indication that the evaluation was conducted.  

Given the medical complexity of this case, the Board finds 
that a VA urological examination should be undertaken to 
determine the etiology of the veteran's erectile dysfunction 
and whether impotency is present.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated him 
for any genitourinary problems since 
2001, including the names of any doctors 
who have related his current impotency or 
erectile dysfunction to his service-
connected PTSD.  After the veteran has 
signed the appropriate releases, all 
records not already in the file, 
including all VA treatment records from 
2001 to the present, should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

2.  The veteran should be afforded a VA 
urology examination to determine the 
nature and, if feasible, etiology of his 
erectile dysfunction, and if diagnosed, 
the etiology of his impotency.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review.  If impotence is present, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that this disorder is due to, the result 
of, or in the alternative, being 
aggravated by the service-connected PTSD.  

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated.  A complete rationale must 
be provided for all conclusions reached 
and opinions expressed.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the claim of entitlement to 
service connection for impotency and 
erectile dysfunction secondary to PTSD 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

